Citation Nr: 0607213	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1986 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

Since the September 28, 1998 effective date of the grant of 
service connection, the veteran's sinusitis has been 
manifested by no more than six non-incapacitating episodes 
per year characterized by headaches, pain, purulent 
discharge, and antibiotic treatment.  Incapacitating episodes 
are not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for sinusitis, from September 28, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6514 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

Through a June 2005 notice letter, as well as a statement of 
the case (SOC) in June 2005, and a supplemental SOC in August 
2005, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In its notification, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
June 2005 notice letter requested the veteran to submit:  
employment physical examinations; medical evidence from 
hospitals, clinics, and private physicians since service; 
pharmacy prescription records; insurance examinations; and 
any medical reports he had regarding his disability.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

The Board also notes that although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
private treatment records from Gary L. Settje, M.D.  
Additionally, in July 2005, the veteran underwent a VA 
examination in relation to his claim, the report of which is 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claim on appeal that need to be 
obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's sinusitis has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.97 (Diagnostic Code 6514) 
(2005), for "sinusitis, sphenoid, chronic."  Under that 
code, a disability is rated under the "General Rating 
Formula for Sinusitis."  That formula provides for a 10 
percent rating for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following the rating formula 
defines an incapacitating episode of sinusitis as one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97 (Diagnostic Code 6514).

Since September 28, 1998, the medical evidence of record 
demonstrates that the veteran has had multiple diagnoses of 
chronic sinusitis.  His disability has been manifested by 
varying degrees of severity, to include congestion, drainage 
and pressure, as well as coughing, headaches, and pain.  On 
occasion, there has been purulent discharge and antibiotic 
treatment.  While the veteran and his representative contend 
that the veteran's sinusitis is more severely disabling than 
initially rated, the medical evidence of record since 
September 28, 1998, does not support a rating greater than 
the initial evaluation of 10 percent for his service-
connected sinusitis.  There are no documented instances of 
incapacitating episodes of sinusitis; nor does the evidence 
show that the veteran experienced more than six non-
incapacitating episodes in any one year.  Although the 
evidence reveals that the veteran sometimes experienced the 
associated symptoms of headaches, pain, and purulent 
discharge; the frequency of such does not warrant the next 
higher (30 percent) rating.  See 38 C.F.R. § 4.79 (Diagnostic 
Code 6514).  (A 50 percent rating is also not warranted, as 
there is absent any evidence of surgeries to address the 
disability.)

Treatment records from Gary L. Settje, M.D. reveal that the 
veteran experienced multiple non-incapacitating sinusitis 
episodes between 1994 and 2002.  However, the records show no 
more than four episodes ever occurred in any one-year period.  
Also, as noted above, there is no evidence that the veteran 
experienced an incapacitating episode as defined by 
regulation.

In July 2005, the veteran was afforded a VA respiratory 
examination.  The veteran reported a long history of sinus 
problems and having two to four sinus infections per year 
requiring a regular course of antibiotics.  He also reported 
frequent sinus headaches.  The VA examiner found no active 
sinus infection or disease.  Upon CT scan, the examiner 
reported there was no evidence of sphenoid sinusitis, 
although chronic maxillary sinusitis possibly existed.  
Moreover, the examiner stated that it was unlikely that the 
veteran's headaches are related to his sinus problems.  Based 
upon the veteran's reported frequency of sinus infections and 
the examiner's findings of few symptoms related to any sinus 
problem, the July 2005 VA examination does not support an 
initial rating greater than the 10 percent already assigned.  
There is no suggestion that the infections required prolonged 
antibiotic treatment or bed rest, especially in light of the 
notation that treatment required was merely a "regular" 
course of antibiotics.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that sinusitis reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005) (cited to in the June 2005 SOC).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating greater than 10 percent for sinusitis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for sinusitis 
from September 28, 1998, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


